Citation Nr: 1823896	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection of prostate cancer and its residuals, to include erectile dysfunction, incontinence, and idiopathic neuropathy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA)  Regional Office (RO) in Louisville, Kentucky.  

This matter previously came before the Board in February 2016, at which time it was remanded for further development.  As discussed in more detail below, the requested development has been completed, and the matter returned to the Board for further appellate review at this time.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran was exposed to herbicides during active service.

2. The Veteran's prostate cancer and residuals thereof are less likely than not caused by his in-service exposure to contaminated water at Camp Lejeune.  


CONCLUSION OF LAW

The criteria for service connection of prostate cancer and its residuals have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309  (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent in January and December 2012.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Particularly, the Board observes that in its prior remand it ordered that additional personnel records be obtained in an attempt to verify the Veteran's location during active service.  Multiple requests were made to the Marine Corp Heritage Foundation, Marine Corp History Division, Marine Corp Archives and Special Collections Unit, Headquarters of the U.S. Marine Corp Personnel Management Support Branch, the Naval History and Heritage Command, and the National Archives Records Administration.  Those requests either came back negative, indicated that insufficient evidence existed to provide the required proof of service, or indicated that the inquiry did not warrant a response.  The Veteran was subsequently notified of the non-availability of proof of service locations and stations, and informed that VA's duty to assist had been exhausted as the records could not be obtained.  38 C.F.R. § 3.159(c)(2).  

The Veteran has not has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    




II. Service Connection

The Veteran seeks service connection of prostate cancer and its associated residuals.  The Board finds that the claim should be denied.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as prostate cancer, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2017).  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations of the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  See 38 U.S.C. § 1116 (a)(3); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a).  In fact, the United States Court of Appeals for the Federal Circuit (Federal Court) has confirmed VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008). 

The United States Court of Appeals for Veterans Claims (Court) has held that a fact-based assessment must be made regarding the probability of herbicide spraying in certain offshore areas not traditionally considered inland waterways. See Gray v. McDonald, 27 Vet. App. 313 (2015).

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange and other herbicides has been noted to have occurred in various places outside of the Republic of Vietnam, including Thailand.  VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.5.a-b (Apr. 7, 2018).

Additionally, there is presumptive herbicide exposure for any Veteran who served in Korea between April 1, 1968 and August 31, 1971 in a unit determined by VA and the Department of Defense to have operated in an area in or near the Korean Demilitarized Zone (DMZ) in which herbicides were applied. See 38 C.F.R. § 3.307 (a)(6)(w); see also 76 Fed Reg 4,245-4,250 (Jan. 25, 2011).

In the present matter, the Board finds that insufficient evidence exists to concede herbicide exposure during the Veteran's active service.  The Veteran has testified that he never set foot on land in Vietnam.  He testified that he was on various Navy ships, however he has not been able to provide the names of any of those ships, and his military personnel records do not provide any ship names or locations where he may have been stationed.  His records do confirm that he participated in operations involving the recovery of the S.S. Mayaguez.  However, that incident took place in international waters off the coast of Cambodia, not Vietnam.  His military personnel records also contain inadequate information for any of the record keeping entities to verify service in the offshore waters of Vietnam.  As such, the Board must conclude, based on the evidence of record, that the Veteran was not exposed to herbicides by virtue of any service aboard a Navy vessel near the Republic of Vietnam.  

The Veteran asserts that he served in Korea.  However, he did not serve during the requisite period for which herbicide exposure is conceded, and in his hearing he testified that he was never stationed at or visited the DMZ.  Therefore, there is no evidence of herbicide exposure in Korea.  Likewise, the Veteran has asserted that he was, at one point, sent to the country of Thailand.  Although herbicide exposure is conceded in some instances in Thailand, there is no evidence of record that the Veteran ever served at one of the applicable RTAFBs, and the evidence which is available is insufficient for any of the record keeping agencies to verify such service.  Even if he had been stationed at a RTAFB, he did not serve in one of the positions for which herbicide exposure is generally conceded.  The only permanent location where the Veteran's personnel records place him overseas is in Okinawa, Japan, a location where there is no evidence of herbicides being used.  

In sum, the Board has searched the record for evidence that the Veteran was exposed to herbicides, but must conclude that the Veteran did not sustain such an exposure during active service.  Therefore, presumptive service connection of prostate cancer secondary to herbicide exposure must be denied.

While the record does not support a finding of herbicide exposure, the Veteran's military personnel records do place him at Camp Lejeune, North Carolina.  During the pendency of this appeal, effective March 14, 2017, VA amended its adjudication regulations relating to presumptive service connection, adding eight diseases that are associated with contaminants present in the water supply at Camp Lejeune.  As of the writing of this decision, prostate cancer is not one of the diseases for which presumptive service connection may be granted based on solvents in the drinking water at Camp Lejeune. 82 Fed. Reg. 4184-4185 (Jan. 13, 2017) (codified at 38 C.F.R. §§ 3.307, 3.309). 

However, because VA has not found prostate cancer to be one of the presumptive diseases associated with the drinking water at Camp Lejeune does not preclude service connection for prostate cancer, presuming the Veteran's claim can meet the criteria for direct service connection under 38 C.F.R. §§ 3.303 and 3.304.  The medical evidence in this case shows (and VA has conceded) a history of prostate cancer and its associated residuals.  Likewise, VA concedes exposure to contaminated drinking water at Camp Lejeune.  Therefore, the Board must consider any possible medical nexus between the two.  

In July 2013, VA obtained a medical opinion in connection with the claim on appeal.  The examiner reviewed the Veteran's entire medical history and opined that the Veteran's prostate cancer was less likely than not related to his exposure at Camp Lejeune.  The examiner started that the available records support a diagnosis in 2003, treated with surgery, and recurrence in 2012.  The Veteran denied a family history of genitourinary malignancy, but his age and race put him at increased risk for such a diagnosis.  The examiner then cited to multiple studies and publications which support this opinion.  (See VA Examination, 7/73/2013)

The Board finds the July 2013 opinion to be persuasive.  It was provided by a medical doctor in contemplation of the Veteran's complete medical history, and supported by the available medical literature.  The Board has searched the evidence of record but found no opinions or other evidence which would contradict the July 2013 examiner's opinion.  Rather, the record is bare for any other opinions or evidence addressing a possible causal nexus between the drinking water at Camp Lejeune and the Veteran's prostate cancer.  

The Board does acknowledge the Veteran's own statements regarding his belief that his prostate cancer may be due to exposures at Camp Lejeune, but finds them to be less than persuasive in this matter.  Although lay testimony may be competent on a variety of matters concerning the nature and cause of disability, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his prostate cancer, especially in light of the VA physician's conclusions to the contrary.  See id.  

Finally, the Board has considered whether service connection may be granted under any other circumstances, but finds that it cannot.  The Veteran's service treatment records do not show an in-service occurrence of prostate cancer (indeed, his medical records show onset in 2003, many years after separation from service) and the Board has not found any evidence of another incident, illness or injury during service to which prostate cancer may be etiologically linked.  

In sum, the Board finds that service connection for prostate cancer and its associated residuals must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for prostate cancer and its residuals, to include erectile dysfunction, incontinence, and idiopathic neuropathy, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


